 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
       LARRY LLOYD,
 7                                                       No. 3:18-CV-06038-RBL-DWC
 8                                   Plaintiff,
              v.                                         ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
       SHAWN BUZELL, ROCHA PASCUAL,
10     KEITH A HALL,
                           Defendants.
11

12
            THIS MATTER is before the Court the Report and Recommendation of Magistrate Judge
13
     David W. Christel [Dkt. # 34], and the underlying record.
14
            (1)        The Report and Recommendation is ADOPTED.
15

16          (2)    This case is dismissed without prejudice and Defendants’ Motion to Dismiss [Dkt.
                   # 19] is denied as moot.
17
            (3)    As Lloyd has not prosecuted this case, an appeal would not be taken in good faith.
18                 Therefore, Lloyd’s IFP status is REVOKED.
19
            The Clerk shall send copies of this Order to Lloyd’s last known address and to Magistrate
20
     Judge Christel.
21
            IT IS SO ORDERED.
22
            DATED this 6th day of September, 2019.
23

24

25
                                                        A
                                                        Ronald B. Leighton
                                                        United States District Judge
26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
